Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 32, 35-41, 44, 45, 48-54, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. NO. 2006/0095158 A1; hereinafter “Lee”) in view of Choe et al. (US. Pub. No. 2011/0264305 A1; hereinafter “Choe”)

	Regarding claim 31, Lee teaches a method for using an authentication server in a movable object environment, comprising:
generating, at a user terminal, an activation request including a request to control a particular movable object by the user terminal, wherein at least one privilege is required to control the particular movable object (see Lee, fig. 8, S1, user ID and password);
sending, from the user terminal, the activation request to the authentication server, the authentication server being configured to determine whether the at least one privilege should be granted to the user terminal (see Lee, fig. 4, robot server 50, para. [0041-2]);
receiving a response to the activation request (see Lee, fig. 8, S4, robot control screen, para. [0049-50]); and
transmitting, from the user terminal, control signals to the particular movable object to control at least one hardware module of the particular movable object if the received response to the activation request comprises the grant of the at least one privilege (see Lee, fig. 8, S5, S6, para. [0050-51]),
wherein the particular movable object is an unmanned aircraft, an unmanned vehicle, or a robot (See Lee, fig. 1, 2; robot 70).
Lee is silent to teaching that comprising

In the same field of endeavor, Choe teaches a method comprising
receiving, from the authentication server (see Choe, fig. 3, authentication server 150, para. [0037]) and at the user terminal (see Choe, fig. 2, 200), the response to the activation request, the response comprising a grant of the at least one privilege or a denial of the at least one privilege (see Choe, fig. 10, S142, para. [037]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Choe in order to implement the authentication process and remote controlling of a robot (see Choe, para. [0005-6]). 

Regarding claim 32, the combination of Lee and Choe teaches the method of Claim 31, wherein: the authentication server applies one or more policies to the activation request to generate the response (see Lee, fig. 8, S2).

Regarding claim 35, the combination of Lee and Choe teaches the method of Claim 31, wherein: the activation request further includes a key associated with an application (see Lee, fig. 8, user ID associated with a robot application), and
the authentication server generates the response by determining whether the requested control of the particular movable object included in the activation request is within a set of privileges associated with the key included in the activation request (see Choe, para. [0037]).

claim 36, the combination of Lee and Choe teaches the method of Claim 31, wherein: the activation request includes a request to access control the at least one hardware module associated with the particular movable object (see Lee, fig. 4, driving 90, camera 76,78).

Regarding claim 37, the combination of Lee and Choe teaches the method of Claim 36, wherein: the request to access control the at least one hardware module associated with the particular movable object comprises a request to receive information corresponding to the at least one hardware module associated with the particular movable object (see Lee, fig. 8, S7, receiving image from camera).

Regarding claim 38, the combination of Lee and Choe teaches the method of Claim 37, wherein: the at least one hardware module includes at least one of a camera component (see Lee, fig. 4, camera 76,78), a gimbal component, a communication component, or a flight controller component.

Regarding claim 39, the combination of Lee and Choe teaches the method of Claim 36, wherein: the request to access control the at least one hardware module associated with the particular movable object comprises a request to provide commands to the at least one hardware module associated with the particular movable object (see Lee, operation command to robot, fig. 8, S6).

Regarding claim 40, the combination of Lee and Choe teaches the method of Claim 39, wherein: the commands include a command to move the at least one hardware module (see Lee, para. [0051], moving command).

claim 41, the combination of Lee and Choe teaches the method of Claim 39, wherein: the at least one hardware module includes at least one of a camera component (see Lee, fig. 4, camera 76,78), a gimbal component, a communication component, or a flight controller component.

	Regarding claim 44, Lee teaches a system for controlling a particular movable object in a movable object environment, comprising: one or more processors; and a user terminal environment, running on the one or more processors (see Lee, fig. 1, terminal 20, robot 70, server 50), wherein the user terminal environment operates to:
generating an activation request including a request to control a particular movable object by the user terminal, wherein at least one privilege is required to control the particular movable object (see Lee, fig. 8, S1, user ID and password);
sending the activation request to the authentication server, the authentication server being configured to determine whether the at least one privilege should be granted to the user terminal (see Lee, fig. 4, robot server 50, para. [0041-2]);
receiving a response to the activation request (see Lee, fig. 8, S4, robot control screen, para. [0049-50]); and
transmitting control signals to the particular movable object to control at least one hardware module of the particular movable object if the received response to the activation request comprises the grant of the at least one privilege (see Lee, fig. 8, S5, S6, para. [0050-51]),
wherein the particular movable object is an unmanned aircraft, an unmanned vehicle, or a robot (See Lee, fig. 1, 2; robot 70).
Lee is silent to teaching that comprising

In the same field of endeavor, Choe teaches a method comprising
receiving, from the authentication server (see Choe, fig. 3, authentication server 150, para. [0037]) and at the user terminal (see Choe, fig. 2, 200), the response to the activation request, the response comprising a grant of the at least one privilege or a denial of the at least one privilege (see Choe, fig. 10, S142, para. [037]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Choe in order to implement the authentication process and remote controlling of a robot (see Choe, para. [0005-6]). 

Regarding claims 45, 48-54, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 32, 35-41, respectively. 

Regarding claim 57, Lee teaches a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, cause a user terminal to perform the steps comprising:
generating, at a user terminal, an activation request including a request to control a particular movable object by the user terminal, wherein at least one privilege is required to control the particular movable object (see Lee, fig. 8, S1, user ID and password);
sending, from the user terminal, the activation request to the authentication server, the authentication server being configured to determine whether the at least one privilege should be granted to the user terminal (see Lee, fig. 4, robot server 50, para. [0041-2]);

transmitting, from the user terminal, control signals to the particular movable object to control at least one hardware module of the particular movable object if the received response to the activation request comprises the grant of the at least one privilege (see Lee, fig. 8, S5, S6, para. [0050-51]),
wherein the particular movable object is an unmanned aircraft, an unmanned vehicle, or a robot (See Lee, fig. 1, 2; robot 70).
Lee is silent to teaching that comprising
receiving, from the authentication server and at the user terminal, the response to the activation request, the response comprising a grant of the at least one privilege or a denial of the at least one privilege. 
In the same field of endeavor, Choe teaches a method comprising
receiving, from the authentication server (see Choe, fig. 3, authentication server 150, para. [0037]) and at the user terminal (see Choe, fig. 2, 200), the response to the activation request, the response comprising a grant of the at least one privilege or a denial of the at least one privilege (see Choe, fig. 10, S142, para. [037]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Choe in order to implement the authentication process and remote controlling of a robot (see Choe, para. [0005-6]). 


Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choe and Podolyak et al. (US. Pub. No. 2014/0282398 A1; hereinafter “Podolyak”).

claim 58, Lee teaches a system for authenticating applications requested access to a particular movable object in a movable object environment, comprising:
one or more processors; and
an application development environment, running on the one or more processors, wherein the application development environment (see Lee, fig. 1, terminal 20, robot 70, server 50) operates to:
receive, from an application in a user terminal environment, an activation request including a request to control the particular movable object by a user terminal and a key associated with the application, wherein at least one privilege is required to control the particular movable object (see Lee, fig. 8, S1, ID, password);
determine, based on the key associated with the application, whether the at least one privilege should be granted to the application (see Lee, fig. 8, S2);
generate, responsive to determining the requested control of the particular movable object should be granted, a response (see Lee, fig. 8, S4, control screen);
wherein the particular movable object is an unmanned aircraft, an unmanned vehicle, or a robot (see Lee, fig. 1, robot 70); and
wherein controlling the particular movable object comprises transmitting control signals, from the user terminal, control signals to the particular movable object to control at least one hardware module of the particular movable object (see Lee, fig. 8, S5, operation command, S6).
Lee is silent to teaching that configure to:
generate, responsive to determining the requested control of the particular movable object should be granted, a response including a grant of the at least one privilege-to the application;
generate, responsive to determining the requested control of the particular movable object should not be granted, a response including a denial of the at least one privilege to the application; and

In the same field of endeavor, Choe teaches a device configured to
generate, responsive to determining the requested control of the particular movable object should be granted, a response including a grant of the at least one privilege-to the application (see Choe, fig. 10, S142, para. [037]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with the teaching of Choe in order to implement the authentication process and remote controlling of a robot (see Choe, para. [0005-6]). 
The combination of Lee and Choe is silent to teaching that configured to:
generate, responsive to determining the requested control of the particular movable object should not be granted, a response including a denial of the at least one privilege to the application; and
send, to the application in the user terminal environment, the response including the grant of the at least one privilege or the response including the denial of the at least one privilege,
In the same field of endeavor, Podolyak teaches a system configured to
generate, responsive to determining the requested control of the particular movable object should not be granted, a response including a denial of the at least one privilege to the application (See Podolyak, para. [0059]).; and
send, to the application in the user terminal environment, the response including the grant of the at least one privilege or the response including the denial of the at least one privilege (see Podolyak, fig. 8, 806). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Choe with the teaching of Podolyak in order to improve software development platform and security (see Podolyak, para. [0002-3]). 

Claims 33, 42, 46, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Choe as applied to claims 31, 32, 44, 45 above, and further in view of Bruno et al. (US. Pub. No. 2011/0177792 A1; hereinafter “Bruno”)

Regarding claim 33, the combination of Lee and Choe teaches the method of Claim 32. 
The combination of Lee and Choe is silent to teaching that wherein:
the one or more policies include a maximum installation number, and
the authentication server is configured to deny the at least one privilege when a count of applications requesting control of the particular movable object exceeds the maximum installation number.
In the same field of endeavor, Bruno teaches a method the one or more policies include a maximum installation number (see Bruno, fig. 4F, 474, maximum allowed), and
the authentication server is configured to deny the at least one privilege when a count of applications requesting control of the particular movable object exceeds the maximum installation number (see Bruno, fig. 4B, 438).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Choe with the teaching of Bruno in order to improve device access control and authentication process (see Bruno, para. [0003]).

Regarding claim 42, the combination of Lee and Choe teaches the method of Claim 31. 
The combination of Lee and Choe is silent to teaching that wherein:
the activation request includes a request to access a ground station component associated with the particular movable object. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Choe with the teaching of Bruno in order to improve device access control and authentication process (see Bruno, para. [0003]).

Regarding claims 46 and 55, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 33 and 42, respectively. 

Claims 43 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Choe and Bruno as applied to claims 42 and 55 above, and further in view of Hensel (US. 9,940,432 B1).

Regarding claim 43, the combination of Lee, Choe and Bruno teaches the method of Claim 42. 
The combination of Lee, Choe and Bruno is silent to teaching that wherein:
the ground station component is associated with a flight controller component of the movable object; and
the activation request includes a request to perform one of more flight control operations using the ground station component.
In the same field of endeavor, Hensel teaches a method wherein:
the ground station component is associated with a flight controller component of the movable object (see Hensel, fig. 3, 310); and
the activation request includes a request to perform one of more flight control operations using the ground station component (see Hensel, fig. 6, 614, col. 14, flight test).


Regarding claim 56, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 43, respectively. 



Claims 34 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Choe as applied to claims 31 and 44 above, and further in view of Cho et al. (US. Pub. No. 2015/0288528 A1; hereinafter “Cho”)

Regarding claim 34, the combination of Lee and Choe teaches the method of Claim 31. 
The combination of Lee and Choe is silent to teaching that wherein the method is implemented as a part of a library of a software development kit. 
In the same field of endeavor, Cho teaches a method wherein the method is implemented as a part of a library of a software development kit (see Cho, para. [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee and Choe with the teaching of Cho in order to improve the management of application development and installation (see Cho, para. [0005-6]). 

Regarding claim 47, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 34. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (2012/0313796), Nakagawa (2015/0163306), Sarna (2015/0321758) teach remote control user authentication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WEN W HUANG/               Primary Examiner, Art Unit 2648